Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendments of 14 June 2022. The amendments to the specification have overcome the objections to the disclosure. The amendments to the claims have overcome the objections to the claims and the 35 USC 112 rejections with respect to “a cone anisotropy” in claims 1 and 15, the x value in claim 6 and the reference to “a single grains” in claim 17. Applicant’s arguments with respect to the meaning of “grain” have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 1-14 with respect to this issue has been withdrawn. Applicant's arguments  with respect to the remaining rejections have been fully considered but they are not persuasive.
Applicants’ comments with respect to the claim interpretation are noted. The Examiner’s statement indicated how she was interpreting the claim phrase “grain-oriented M-type hexagonal ferrite” with respect to the types of articles encompassed by this phrase. The meaning of the limitations discussed on page 9 of the amendment under the heading “Claim Interpretation” are clear in their meaning and do not need an explanation as to how the Examiner are interpreting these clear limitations. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite since it is unclear what are the “a dry powder” being calcined” in the “calcining a dry powder” process of claim 17, precursor powders for the M-type hexagonal ferrite or a powder of the M-type hexagonal ferrite. 
In view of applicants’ arguments clarifying that “grains” refers to the crystalline structure of the ferrite”, claims 15-21 are now indefinite as to the form of the claimed “plurality of grains”; a plurality of single crystal particles or boules, at least one polycrystalline particle, a green body made single crystal or polycrystalline particles, or a sintered article. The processes in claim 17 does not clarify this issue since the claimed steps can all be used to form a plurality of single crystal particles or boules, at least one polycrystalline particle, a green body made single crystal or polycrystalline particles, or a sintered article.
Response to Arguments
The amendment to claim 17 did not clarify what is meant by “a dry powder” or the composition of the dry powder. This rejection is maintained.
Claim Rejections - 35 USC § 103
Claims 1, 2, 10-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2010/0173101.
	This reference teaches microwave and milliwave devices comprising a thick film barium hexaferrite, which are articles. The references teaches the grains of the barium hexaferrite are aligned along the c-axis perpendicularly to the c-plane (para [0015]), and that the barium hexaferrite film is produced by forming a thick film of a paste comprising barium hexaferrite particles, forming a green film by burning out the volatiles of the paste, aligning the particles in the paste during a first heat treatment using a magnetic field having a magnetic field strength of 500-10,000 Oe (para [0014]) and then sintering the green film having the aligned ferrite particles. The taught magnetic field aligning step, reads upon the second step of claim 15. The references implies that substantially all of the ferrite particles and grains are aligned. Pargraph [0039] teaches the film can be hot-pressed as the sintering step so that it has a density of 85-97%, which falls within the range of claim 10 and which reads upon the third step of claim 15. The reference teaches the barium hexaferrite, which has the formula BaFe12O19 can be doped with at least one of Sc, In, Al and Ga (para [0030]), which reads upon the claimed ferrite since these are several of the dopants of claim 2, and can be prepared by conventional ceramic processing techniques (para [0031]), which applicants admits includes the calcining a dry powder of claim 17 and the first step of claim 15. Pargraph [0031] teaches the ferrite particles have a size of about 1 micron, which falls within the range of claim 11. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Thus the reference suggests the claimed grain-oriented ferrite, the claimed articles and the claimed process. 
Response to Arguments
Applicants’ arguments have been considered but are not convincing. The reference teaches a barium hexaferrite, which has the formula BaFe12O19 can be doped with at least one of Sc, In, Al and Ga, which applicants teach are dopants effective to provide planar magnetic anisotropy and magnetization in a c-plane or an easy cone anisotropy. The fact that the reference teaches the taught alignment is due to the application of a magnetic field does not overcome the rejection since applicants have not shown that the taught dopants provide planar magnetic anisotropy and magnetization in a c-plane or an easy cone anisotropy only upon exposure to a rotating magnetic field are argued. It is noted that claim 18 teaches aligning the claimed ferrite using a mechanical shearing force with or without the presence of magnetic field, and there is no requirement that this magnetic field must be a rotating magnetic field. Furthermore, applicants have not shown that the manner in which the taught doped barium hexaferrite, which has the formula BaFe12O19 and doped with at least one of Sc, In, Al and Ga is aligned patentably distinguishes the claimed ferrite of claims 1, 2 and 10-12 over the taught ferrite. The rejection is maintained.
Allowable Subject Matter
Claims 3 and 7-9 are allowable.
Claims 4-6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record of grain-oriented M-type hexagonal ferrite wherein greater than 30% of the grains of the ferrite are aligned along the c-axis of the crystal structure perpendicular to the c-plane and where the ferrite has the formula of claims 3-6.   
There is no teaching or suggestion in the cited art of record of grain-oriented M-type hexagonal ferrite having the formula MeFe12O19, where Me is Sr, Ba or Pb and the ferrite contains a dopant effective to provide planar magnetic anisotropy and magnetization in a c-plane or an easy cone anisotropy  wherein greater than 30% of the grains of the ferrite are aligned along the c-axis of the crystal structure perpendicular to the c-plane, where the ferrite has the properties set forth in claims 7-9. There is no teaching or suggestion in the cited art of record of an inductor, a perpendicular magnetic record, an antenna, a microwave absorber, an electromagnetic interference suppressor or a shielding material comprising a grain-oriented M-type hexagonal ferrite having the formula MeFe12O19, where Me is Sr, Ba or Pb and the ferrite contains a dopant effective to provide planar magnetic anisotropy and magnetization in a c-plane or an easy cone anisotropy  wherein greater than 30% of the grains of the ferrite are aligned along the c-axis of the crystal structure perpendicular to the c-plane. Finally, there is no teaching or suggestion in the cited art of record of a wireless power device or a near-field communication device comprising a shielding material comprising a grain-oriented M-type hexagonal ferrite having the formula MeFe12O19, where Me is Sr, Ba or Pb and the ferrite contains a dopant effective to provide planar magnetic anisotropy and magnetization in a c-plane or an easy cone anisotropy  wherein greater than 30% of the grains of the ferrite are aligned along the c-axis of the crystal structure perpendicular to the c-plane. 
Conclusion
Applicant's amendment and arguments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/1/22